FILED
                           NOT FOR PUBLICATION                              JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30341

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00024-SEH-1

  v.
                                                 MEMORANDUM *
HAROLD DEAN DUPREE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                        Argued and Submitted July 13, 2010
                               Seattle, Washington

Before: REINHARDT, GRABER and PAEZ, Circuit Judges.

       Harold Dupree pled guilty to voluntary manslaughter and was sentenced to

an above-Guidelines sentence of 160 months. He appeals that sentence,

contending that it was substantively unreasonable. We have jurisdiction, and we

affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       We review sentences for abuse of discretion, and “only a procedurally

erroneous or substantively unreasonable sentence will be set aside.” United States

v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). Dupree contends that the

justification for his sentence that the district court provided was not “sufficiently

compelling,” see id. at 991, and that his sentence was substantively unreasonable.

The district court justified the above-Guidelines sentence it imposed on Dupree by

reference to Dupree’s extensive criminal record, which included tribal convictions

for violent conduct and a 1983 murder conviction that were not counted in the

Guidelines criminal history calculation. On this record, we cannot conclude that

the district court’s justification for the sentence imposed was insufficient or that

the sentence itself was substantively unreasonable. See 18 U.S.C. § 3553(a).




AFFIRMED.




                                           2